Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed July 29, 2020, in which Claims 1-20 are currently pending.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 2018/0289100).
Regarding Claim 1, Bell discloses an article of footwear having a medial side (16) and a lateral side (18), the article of footwear comprising: an upper (12; para.74); a first strap (32) extending from a proximal end fixed at the medial side (16) to a first distal end 

Regarding Claim 2, Bell discloses an article of footwear of Claim 1, wherein the one of the first distal end (36) of the first strap and the second distal end of the second strap is disposed between the heel strap (70) and the upper (12; para.74) when attached to the upper and the first fastener (as seen in Fig.11; para.86).

Regarding Claim 3, Bell discloses an article of footwear of Claim 2, wherein the other of the first distal end of the first strap and the second distal end (40) of the second strap is operable to be attached to the first fastener (66)(as seen in Fig.11; para.86).

Regarding Claim 4, Bell discloses an article of footwear of Claim 3, wherein the first distal end (36) of the first strap is attached to the first fastener (66) at the lateral side (18) and the second distal end (40) of the second strap is attached to the first fastener (66) at the medial side (16)(as seen in Fig.11; para.86).



Regarding Claim 6, Bell discloses an article of footwear of Claim 5, wherein the second distal end (40) of the second strap includes a fourth fastener (64) and a fifth fastener (64A) disposed on an opposite side of the second strap than the fourth fastener (as seen in Fig.1 & 11), the fourth fastener operable to attach the second strap to the upper and the fifth fastener operable to attach the second strap to the first fastener (66)(as seen in Fig.11; para.85-86).

Regarding Claim 7, Bell discloses an article of footwear of Claim 6, wherein at least one of the first fastener (66), the second fastener (62), the third fastener (62A), the fourth fastener (64), and the fifth fastener (64A) is a hook-and-loop fastener (para.85-86).

Regarding Claim 8, Bell discloses an article of footwear of Claim 1, wherein the first strap (32) crosses the second strap (38) at an instep region of the upper when the first strap is attached to the lateral side of the upper and the second strap is attached to the medial side of the upper (as seen in Fig.1, 5 & 6).

Regarding Claim 11, Bell discloses an article of footwear having a medial side (16) and a lateral side (18), the article of footwear comprising: an upper (12; para.74); a first strap (32) extending from a proximal end fixed at the medial side (16) to a first distal end (36) selectively attachable to the upper at the lateral side (18) in an attached state (as seen in Fig.1, 5-6, & 11); a second strap (38) extending from a proximal end fixed at the lateral side (18) to a second distal end (40) selectively attachable to the upper at the medial side (16) in an attached state (as seen in Fig.1, 5-6, & 11); and a heel strap (70) having a first portion (bottom end at 72) fixed at a heel region (para.86) and a second portion (74,76) selectively attachable to the upper by a first fastener (66) in an attached state (as seen in Fig.11; para.86), at least one of the first distal end of the first strap and the second distal end of the second strap disposed between the heel strap and the upper in the attached state of the heel strap and the attached state of the at least one of the first distal end of the first strap and the second distal end of the second strap (as seen in Fig.11; para.85-86).

Regarding Claim 12, Bell discloses an article of footwear of Claim 11, wherein the first fastener (66) is attached to the upper and a second fastener (78) is attached to the second portion (74,76) of the heel strap and opposes the first fastener when the heel strap is attached to the upper (as seen in Fig.11), the second fastener (78) operable to attach the at least one of the first distal end (36) of the first strap and the second distal end of the second strap to the heel strap (70)(as seen in Fig.11; para.85-86).

Regarding Claim 13, Bell discloses an article of footwear of Claim 12, wherein the other of the first distal end of the first strap and the second distal end (40) of the second strap is operable to be attached to the first fastener (66)(as seen in Fig.11; para.85-86).

Regarding Claim 14, Bell discloses an article of footwear of Claim 13, wherein the first distal end (36) of the first strap is attached to the first fastener (66) at the lateral side (18) and the second distal end (40) of the second strap is attached to the first fastener (66) at the medial side (16)(as seen in Fig.5-6 & 11).

Regarding Claim 15, Bell discloses an article of footwear of Claim 14, wherein the first distal end (36) of the first strap includes a third fastener (62) and a fourth fastener (62A) disposed on an opposite side of the first strap than the third fastener (as seen in Fig.1 & 11), the third fastener (62) operable to attach the first strap to the first fastener (66) and the fourth fastener (62A) operable to attach the first strap to the second fastener (78)(para.85-86).

Regarding Claim 16, Bell discloses an article of footwear of Claim 15, wherein the second distal end (40) of the second strap includes a fifth fastener (64) and a sixth fastener (64A) disposed on an opposite side of the second strap than the fifth fastener (as seen in Fig.1 & 11), the fifth fastener (64) operable to attach the second strap to the 

Regarding Claim 17, Bell discloses an article of footwear of Claim 16, wherein at least one of the first fastener (66), the second fastener (78), the third fastener (62), the fourth fastener (62A), the fifth fastener (64), and the sixth fastener (64A) is a hook- and-loop fastener (para.85-86).

Regarding Claim 18, Bell discloses an article of footwear of Claim 11, wherein the first strap (32) crosses the second strap (38) at an instep region of the upper when the first strap is attached to the lateral side of the upper and the second strap is attached to the medial side of the upper (as seen in Fig.1, 5 & 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2018/0289100) in view of Diaz (US 5,694,703).
Regarding Claims 9-10 and 19-20, Bell discloses the invention substantially as claimed above. Bell does not disclose a support strap attached to the heel strap and operable to wrap around an ankle region of a wearer during use; wherein the support strap extends from the heel strap at an opposite end of the heel strap than the first portion. However, Diaz teaches an article of footwear having an upper (12), a heel strap (50), and a support strap (58 where it attaches to 50,60) attached to the heel strap and operable to wrap around an ankle region of a wearer during use (as seen in Fig.3-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel strap of Bell to include a support strap attached to the heel strap and operable to wrap around an ankle region of a wearer, as taught by Diaz, in order to provide a support strap that further secures the heel strap to the upper so that it is not separated from the upper when the footwear is in use and delivers additional support to the user’s ankle while .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732